         Case 2:19-cr-00237-JCM-VCF Document 34
                                             35 Filed 11/18/20
                                                      11/20/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Robert_OBrien@fd.org
 6
 7   Attorney for Jesus Suarez

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:19-cr-00237-JCM-VCF
12                  Plaintiff,                                 STIPULATION TO CONTINUE
                                                                 SENTENCING HEARING
13          v.
                                                                      (First Request)
14   JESUS SUAREZ,
15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Stephanie N. Ihler, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Robert O’Brien, Assistant Federal Public Defender, counsel for Jesus Suarez, that the
21   Sentencing Hearing currently scheduled on December 11, 2020, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than seventy-five (75) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel has hired an expert to test and investigate Mr. Suarez’s
25   intellectual capacity based on discussions of an intellectual disability in his school records. This
26
         Case 2:19-cr-00237-JCM-VCF Document 34
                                             35 Filed 11/18/20
                                                      11/20/20 Page 2 of 3




 1   information is important to mitigation evidence Mr. Suarez intends to present to the court at his
 2   sentencing hearing.
 3          2.      The defendant is in custody and agrees with the need for the continuance.
 4          3.      The parties agree to the continuance.
 5          This is the first request for a continuance of the Sentencing Hearing.
 6          DATED this 17th day of November, 2020.
 7
 8    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 9
10
      By /s/ Robert O’Brien                           By Stephanie N. Ihler
11    ROBERT O’BRIEN                                  STEPHANIE N. IHLER
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:19-cr-00237-JCM-VCF Document 34
                                            35 Filed 11/18/20
                                                     11/20/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00237-JCM-VCF
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     JESUS SUAREZ,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11                                                                        February 26, 2021 at
     Friday, December 11, 2020 at 10:00 a.m., be vacated and continued to ________________

12   the hour of 11:00 a.m.

13                November
            DATED this ___ day20, 2020.
                              of November, 2020.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
